Citation Nr: 0431565	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  98-03 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for viral enteritis, 
claimed as a stomach condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
November 1990, and from December 1990 to March 1991.    

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  
This matter is again before the Board for appellate review 
following further evidentiary development directed in its 
prior remand order, issued in September 2000.  

The veteran declined to testify at a hearing before a 
Veterans Law Judge of the Board.  She requested an RO hearing 
before a Decision Review Officer, and a hearing was scheduled 
to be held in July 1998.  The veteran later cancelled the 
hearing.  


FINDING OF FACT

The veteran had a single episode of diarrhea secondary to 
viral enteritis during active service, without recurrence of 
symptoms specifically attributed to viral enteritis.  Viral 
enteritis is not currently active.    


CONCLUSION OF LAW

Criteria for service connection for viral enteritis, claimed 
as a stomach condition, have not been met, as it is not 
currently shown.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, as is the case here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) of record and not of record necessary to 
substantiate the claim; (3) that VA will seek to provide; and 
(4) that the claimant is expected to provide.  See id.; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA 
also requires that such notice be provided before the 
issuance of the initial unfavorable rating decision issued by 
the agency of original jurisdiction (AOJ) that is the subject 
of appeal.  See decision of the U.S. Court of Appeals for 
Veterans Claims (Court), in Pelegrini v. Sec'y of Veterans 
Affairs, No. 01-944, issued on June 24, 2004.        

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes a decision of the U. 
S. Court of Appeals for the Federal Circuit that invalidated 
a regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  In July 2003, the RO 
sent the veteran a letter discussing the veteran's and VA's 
respective responsibilities in claim development and what the 
evidence must show to substantiate a service connection 
claim.  As the claim had been pending since 1996, substantial 
evidentiary development had taken place before July 2003.  
Accordingly, this letter specified what evidence has been 
received to date and focused upon what additional information 
and evidence are needed to substantiate the claim, and asked 
the veteran to provide such information or evidence or 
provide the RO enough pertinent information about such other 
relevant evidence to enable the RO to assist the veteran in 
obtaining them.  Subsequently, the veteran submitted 
additional information, including written argument, and 
medical records.  It is reasonable to construe such action as 
receipt and acknowledgement of the RO's letter.  

Further, through the 1998 Statement of the Case (SOC) and 
Supplemental SOCs (SSOCs) issued between late 1998 and early 
2004, the veteran had ample notice of what evidence and 
information are needed to establish entitlement to the 
disability benefits claimed and what evidence was received 
and considered in evaluating the claim.  Moreover, the most 
recent SSOC (issued in January 2004) set forth 38 C.F.R. 
§ 3.159 concerning the duties to notify and assist, which 
specifically provides that VA must inquire whether the 
veteran has any evidence in her possession pertinent to the 
claim.  The record contains no evidence of communication from 
the veteran that could be construed as a response to the 
January 2004 SSOC with additional pertinent evidence; 
instead, she wrote the RO indicating that she desires 
immediate appellate review of the claim by the Board.       

The Board acknowledges that the July 2003 VCAA letter was 
sent after the rating decision giving rise to this appeal and 
that full VCAA notice arguably was achieved with the letter, 
SOC, and SSOCs.  At most, these are technical defects that 
posed no prejudice to the veteran.  First, as VCAA was not 
enacted until late 2000, some four years after the filing of 
the claim, no such notice was required before issuance of the 
November 1997 rating decision giving rise to this appeal.  
After the law was enacted, during the appeal period, the 
veteran was given appropriate notice and had ample 
opportunity such period to provide relevant evidence.  
Moreover, it is noted, again, that after issuance of the most 
recent SSOC, the veteran affirmatively indicated that she 
desires appellate review as soon as possible.  The Board 
finds it reasonable to interpret this action to mean that the 
veteran is satisfied with the evidentiary development in her 
claim and takes no exception with respect to any inaction or 
action concerning the duties to notify and assist.

Further on the issue of VCAA notice, the Board notes that the 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Pelegrini decision and discussion therein to mean that the 
intent and purpose of the law are to provide a valid VCAA 
notice before the initial AOJ decision to ensure full and 
fair development of the case and give a claimant ample time 
to substantiate a claim, but that a case-by-case evaluation 
may be necessary.  The Board has conducted such an evaluation 
and has determined that adequate notice was provided here.  

As for the duty to assist, it is noted that the RO obtained 
relevant records, which include service and post-service 
medical records, veteran's written statements and argument, 
and service personnel records, and associated them with the 
claims folder.  The veteran was given an opportunity to 
personally testify in connection with this appeal, but 
declined to exercise this right.  She also was provided 
appropriate VA compensation and pension (C&P) medical 
examinations.  Nothing in the record indicates that the 
veteran identified any relevant records for which she wanted 
VA's assistance in obtaining to which the RO failed to 
respond with assistance.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Governing Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  As a general matter, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
existence of a current disability; (2) existence of the 
disease or injury in service; and (3) a relationship or nexus 
between the current disability and any injury or disease 
incurred therein.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  The application of 38 C.F.R. § 3.303 
has an explicit condition that the veteran must have a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (establishing service connection requires a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).
  
For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).




III.  Evidence and Analysis

The Board has reviewed all the information and evidence of 
record.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, it is not 
required to discuss each and every piece of evidence in a 
case.  A substantial portion of the record concerns evidence 
supporting VA disability compensation claims pertaining to 
disorders or diseases apparently unrelated to that at issue 
here, e.g., gynecological problems and ear diseases.  
Accordingly, the Board summarizes below evidence and 
information specifically related to the stomach condition 
claim. 

The veteran's service medical records indicate nothing 
concerning a pre-existing stomach or gastrointestinal problem 
or viral enteritis.  However, during active service, in late 
September 1990, the veteran was seen for complaints of 
abdominal gas pains and diarrhea that reportedly began about 
4 days prior to the visit to the emergency room.  The veteran 
was diagnosed with diarrhea secondary to viral enteritis and 
advised to stay on a bland diet.  She apparently was 
prescribed medication and was told to seek further medical 
attention if symptoms persist.  Upon release from the 
emergency room, the veteran's condition was described as 
"stable."  See September 1990 Emergency Care and Treatment 
record.  This is the only evidence of stomach problems or 
viral enteritis during active service.  It is noted that a 
periodic flying medical examination report, dated in August 
1992, well after discharge from active service, indicates 
nothing about recurrent diarrhea, stomach problems, or viral 
enteritis.  The veteran herself affirmatively denied having 
"stomach, liver or intestinal trouble" or "frequent 
indigestion."  See August 1992 report of medical history.      

Post-service medical records include a May 1997 VA C&P 
medical examination report, which documents the veteran's 
report of a single episode in service of vomiting and 
diarrhea that had lasted for two or three days.  The veteran 
reported that others in her outfit also were affected by 
similar problems purportedly due to inadequate hygiene in 
food preparation.  She further stated that, since then, she 
has not experienced stomach problems as that experienced in 
service.  The diagnosis was gastroenteritis, by history, and 
"no active disease" was found at the time of the 
examination.

Finally, the record includes a November 2003 VA C&P medical 
examination report, which indicates that the veteran reported 
no current symptoms, including diarrhea.  However, she has 
had occasional prior episodes of diarrhea or "irritable 
bowel type" problems.  She avoids fatty foods that have 
caused gas, and takes laxatives for constipation that occurs 
when she does not ingest enough fiber or drink enough water.  
She does not have nausea or vomiting unless she has the flu.  
She has not had stomach-related symptoms recently.  She 
reported having been seen by a gastroenterologist, who 
concluded that there were no abnormal findings with respect 
to the gall bladder, but diagnosed diverticuli.  The VA 
examiner's diagnosis was past viral enteritis, referring to 
the incident in service.  The examiner also stated that the 
veteran has had rare diarrhea, constipation, and flatulence, 
which are at least as likely as not symptoms of irritable 
bowel syndrome.  The irritable bowel syndrome episodes and 
past diagnosis of diverticulosis were determined not to be 
related to viral enteritis diagnosed in service.         

The evidence, in sum, shows that the veteran had a single 
episode of diarrhea specifically associated with viral 
enteritis during service, in late September 1990.  Since 
then, she reportedly has had some gastrointestinal symptoms; 
however, they have been attributed to nonservice-connected 
irritable bowel syndrome.  The medical evidence does not show 
a relationship between irritable bowel syndrome and in-
service episode of viral enteritis.  Nor is a relationship 
between viral enteritis and reported diagnosis of 
diverticulosis shown.  

Furthermore, there is no evidence of current, active viral 
enteritis or diarrhea noted once in service in 1990.  As 
explained above, the veteran denied having current 
gastrointestinal symptoms.  See November 2003 C&P examination 
report.  The veteran also stated that, while she believes 
viral enteritis could recur and be "deadly," it is 
"resolved for the time being."  See veteran's notice of 
disagreement and July 1998 statement.  Applicable law 
requires that the veteran must have a current disability for 
the purposes of determining service connection.  See 38 
C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Here, the evidence indicates that the veteran had a 
single episode of a "stomach condition" diagnosed as viral 
enteritis in service, with no evidence of recurrence 
indicating chronicity or of current diagnosis of viral 
enteritis.  

In consideration of the foregoing, the Board must conclude 
that the preponderance of the evidence is against the claim.  
Accordingly, the benefit-of-reasonable doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).    


ORDER

Service connection for viral enteritis, claimed as a stomach 
condition, is denied.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



